Citation Nr: 1025642	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of a left ring 
finger fracture. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1981 to October 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2008 rating 
decision of the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
residuals of a fractured left ring finger rated 0 percent, 
effective November 26, 2007.  In May 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.    
  
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further development of 
the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to his claim.  See 
38 C.F.R. § 3.159 (2009).   

While working on heavy equipment in service in 1982 the Veteran 
fractured the proximal phalanx of his left ring finger.  As noted 
above,  a June 2008 rating decision granted service connection 
for residuals of a fractured left ring finger rated 0 percent, 
effective November 26, 2007.  Notably, the rating criteria for 
limitation of motion and ankylosis of the ring finger do not 
provide for a compensable rating.  Consequently, the Board must 
look to alternative criteria in rating the Veteran's residuals of 
a fractured left ring finger. 

Considering whether alternate criteria may apply, it would be 
helpful to know whether the Veteran now has traumatic arthritis 
of the affected joint(s).  While X-ray studies on May 2008 VA 
examination did not reveal arthritis, in his May 2010 hearing 
testimony the Veteran described increased symptomatology since 
that could potentially be consistent with such pathology (pain, 
swelling, sensitivity to cold).  Accordingly, a contemporaneous 
VA examination is indicated.   

Notably, in a claim for an increased rating, "staged" ratings 
may be warranted if the claim involves the initial rating 
assigned with a grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate medical 
professional to determine the current 
nature and severity of his service-
connected residuals of a left ring finger 
fracture.  The Veteran's claims file must 
be available to the examiner for review.  
Findings should include detailed 
descriptions of any and all functional 
limitations associated with the injury.  
Diagnostic studies conducted in 
conjunction with the examination should 
include X-rays (and the examiner should 
specifically comment as to whether there 
is now arthritis).

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
